DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The NON-FINAL Office Action is in response to applicant’s communication on 10/06/2020 regarding application 17/063,778. The following is first action on the merits. Acknowledgement is made to foreign priority claimed to JP2019/217347 filed 11/29/2019.

Status of Claims
	Claim(s) 1-13 are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claims 1-13 are directed towards an invention for the extracting of information and sensor data, detecting an input item, and then inputting the extracted information onto the input item. These actions fall within a subject matter of abstract ideas which the courts have 
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. Claims 1-8 is directed towards a processing device which falls under the product category. Claims 9-12 is directed towards a method comprising at least one step. Claim 13 is directed towards a non-transitory recording medium which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention (method and product) and will be further analyzed under Step 2 of the Alice/Mayo framework.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding representative independent claims 1, 9, and 13 set forth an invention for the extracting of information and sensor data, detecting an input item, and then inputting the extracted information onto the input item, which is directed towards a mental process in the following limitations:
Extract input items from operation plan information
Receive…data indicating operation progress, the…data being added with data used for determining an operation type
Detect an input item from the extracted input items based on the data added to the…data
Input the…data to the detected input item

Dependent claims 2-8, and 10-12 merely further limit the abstract idea and thus are subject to the same rationale as expressed above.
Under Step 2A, Prong Two, the claims recite the following additional elements
	Independent claims 1, 9, and 13 recite the following additional elements:
A sensor
Circuitry
A non-transitory recording medium
One or more processors
Dependent claim 5 recites the following additional elements
An input device
An information processing device
A display
A network
These additional elements, considered both individually and as an ordered pair do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of technologies required to implement the invention (emphasis added).
Support for this determination can be found in applicant’s specification (Page 3 line 25 – Page 4 lines 14; Page 4 lines 23-30)

Dependent claims 2-4, 6-8, and 10-12 do not recite any other additional elements and are thus rejected for the same reasons recite above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celestini (US 2007/0192128 A1).


Claims 1, 9, and 13 –
	Celestini discloses the following:
An information processing device, comprising circuitry configured to (Celestini: Paragraph 74, “Instructions and operations for MMD 20 are controlled by a Central Processing Unit (CPU) 90. Synchronization of activities and instructions are carried out by reference to a real time clock 95. MMD 20 and machine 15 data is stored in flash memory 100, read-only-memory (ROM) 105, random-access-memory (RAM) 110, on an internal disk 115, or other storage media, not shown, internal to the MMD 20. The MMD 20 may also have one or more LEDs 120 for indicating MMD 20 power status and the status of various MMD 20 input connectors 45, output connectors 70, serial ports 60 and network ports 80.”)
A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method (Celestini: Paragraph 74, “Instructions and operations for MMD 20 are controlled by a Central Processing Unit (CPU) 90. Synchronization of activities and 
Extract input items from operation plan information (Celestini: Paragraph 89, “reporter module 160 and extracts and processes data from the database 180 as required by the queries. The database manager 175 then forwards the results of these queries, generally as collections of records, to the reports CGI module 155 and reporter module 160 which output them as required.”)
Receive sensor data indicating operation progress, the sensor data being added with data used for determining an operation type, (Celestini: Paragraph 104, “Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time…”)
Detect an input item from the extracted input items based on the data added to the sensor data (Celestini: Paragraph 103, “A cumulative machine status report may provide a pie chart that shows the proportions of the time interval during which the machine 10 was in each state. For a chronological machine status report, a bar chart may be used to illustrate which states the machine 15 was in at each moment 
Input the sensor data to the detected input item (Celestini: Paragraph 104, “The user can define limits which can be displayed on the chart and the user can choose to have the engine 140 generate alarms and/or send e-mails as the limits are approached or surpassed. This report requires that the user determine the information to be monitored, applicable limits, and actions to be taken as limits are approached or surpassed.”)

Claim 2 and 10 –
	Celestini discloses the limitations of claims 1 and 9
	Celestini further discloses:
Wherein the sensor data is further added with status data indicating an operation status of an operation line, and (Celestini: Paragraph 104, “Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time…”)
Wherein the circuitry inputs the sensor data in response to the stats data indicating that the operation line is in operation (Celestini: Paragraph 81, “This incoming data is generally referred to as operational data because it is data relating to operation of the machines 15 in a manufacturing facility. However, it will be understood that the operational data may include any type of data that may be 

Claims 3 –
	Celestini discloses the limitations of claims 1
	Celestini further discloses:
Wherein the circuitry generates a delay notification when detecting a delay in operation progress (Celestini: Paragraph 86, “may also generate engine outputs in the form of MMD 20 output signals, data packages for other nodes and e-mail notifications in response to inputs from machines 15, whether there has been an input change or not, based on time, or in response to the result of transformations undertaken by the engine 140 in response to an input change.”; Paragraph 164, “the management software 600 could direct the worker to a machine that is a bottleneck in the production line (because of a low actual production rate compared to expected production rate) first over another machine on the production line that may be running slowly but that is not delaying the production line because it is downstream from the machine causing the bottleneck…”)

Claim 4 –
	Celestini discloses the limitations of claim 1

Wherein the circuitry generates dynamic content dynamically indicating the operation progress (Celestini: Paragraph 103, “A cumulative machine status report may provide a pie chart that shows the proportions of the time interval during which the machine 10 was in each state. For a chronological machine status report, a bar chart may be used to illustrate which states the machine 15 was in at each moment over a given interval of time. Machine status reports require that the user determine which states the user would like to monitor. The system 10 may include preset defaults for typical requirements.”)

Claim 5 –
	Celestini discloses the limitations of claim 1
	Celestini further discloses:
An input device including input device circuitry configured to generate the operation plan information (Celestini: Paragraph 142, “The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface.”; Paragraph 143, “The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.”)
Provide the operation plan information to the information processing device (Celestini: Paragraph 142, “The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface.”; Paragraph 143, “The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.”)
And wherein the circuitry performs at least one of causing a display to display content including the input sensor data, or transmitting the input sensor data to a server device through a predetermined network (Celestini: Paragraph 142, “The functionality of the management software 600 and the use/impact of the financial data can be further understood by considering a role-based user interface for the management software 600 and the information displayed using the user interface.”; Paragraph 143, “The three categories include information related to margin, metrics and opportunity cost. These categories are shown for illustrative purposes only and are not meant to be limiting. In FIG. 14A, central display 702 is displaying information related to metrics and includes buttons 706 and 708 for switching to other categories of information.”)

Claim 6 –
	Celestini discloses the limitations of claims 1 and 5

Wherein the sensor data is further added with status data indicating an operation status of an operation line; and (Celestini: Paragraph 104, “Signal reports plot data from a particular sensor/signal over time, such as temperature, vibration, spindle load, cabinet humidity, or the like. These reports thus allow users to see trends in the signal but also what is occurring in real time…”)
Wherein the circuity inputs the sensor data in response to the status indicating the operation line is in operation (Celestini: Paragraph 81, “This incoming data is generally referred to as operational data because it is data relating to operation of the machines 15 in a manufacturing facility. However, it will be understood that the operational data may include any type of data that may be generated in the operation of an organization.”; Paragraph 152, “indicate a high level of urgency. This scheme allows a person to, at a glance, have a complete view of the operational health of the organization to which he/she belongs. It also gives an indication of which areas face the greatest difficulties and where efforts should be concentrated for improvements…”)

Claims 7 and 11 –
	Celestini discloses the limitations of claims 1, 5, and 9
	Celestini further discloses
Wherein the circuitry generates a delay notification when detecting a delay in the operation progress (Celestini: Paragraph 107, “The user identifies the events for which they wish to have an e-mail notification generated, to which e-mail address 


Claims 8 and 11 –
	Celestini discloses the limitations of claims 1, 5, and 9
	Celestini further discloses
Wherein the circuitry generates dynamic content dynamically indicating the operation progress (Celestini: Paragraph 16, “the operational data is real-time operational data and the data processing module operates on the real-time operational data.”; Paragraph 96, “The reports CGI module 155 is capable of modifying reports in real-time in response to changes in inputs, as handled by the engine 140 and database manager 175 and set out during configuration, to allow a user to see changes as they occur.”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyazaki (US 2003/0023334 A1)
Radican (US 6148291 A)
Nagar (US 878414 B1)
Von Kohorn (US 5697844)
Ootake (US 20200089200 A1)
Maeda (US 2019/0340547 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624